DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the amendments and arguments filed on 06/24/2021.
Claim(s) 1, 10, and 17 has/have been amended.
Applicant has added new claim(s) 21.
Applicant’s Attorney Philip Jensen (63,563) has confirmed Applicant’s intent to waive the First Action Interview Office Action via telephone call on 09/16/2021 (415.248.2114).
Claim(s) 1-21 is/are currently pending and have been examined.

Priority

This application claims the benefit of provisional patent application U.S. Serial No. 62/834103 filed on 04/15/2019, which is incorporated herein by reference.  Applicant’s claim for the benefit of a prior-filed application under 35 USC §119(e) or under 35 USC §§ 120, 121, or 365© is acknowledged (See 37 CFR 1.78, and MPEP §211 et seq.).

   

Response to Arguments

Claims 1-20 overcome the 35 U.S.C. §101 rejection because the claims are directed to eligible subject matter because the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).
Applicant’s arguments with respect to the rejection of claim(s) 1-20 under  35 USC §102(a)(2) have been considered but are moot based on the new ground of rejection in view of Elbirt.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 10,796,363) in view of Elbirt (US2013/0211937).
Claims 1, 10, 17. 
Kim discloses:
A computer-implemented method comprising (computer based process, see figure 19):
receiving, by a computing device including one or more processors (processor, figure 19), an authorization request message for a transaction associated with an account number (authorization request with merchant identifier, see Col 10 Lines 6-18), wherein the authorization request message includes a merchant category code (merchant ID, see Col 10 Lines 6-18,the merchant network is separate from the promotion offers going to the buyers via a different network channel, a distributed network, see Col 2 Lines 23-45 and Figure 1);
automatically processing, by the one or more processors, the authorization request message to authorize the transaction (transaction authorization message, see Col 3 Line 60 – Col 4 Line 15);
automatically processing, by the one or more processors, the authorization request message to determine that the transaction is received via the sub-network on open rails and is eligible for a promotion based on the merchant category code and the sub-network (determining if transaction is eligible for a financing over based on merchant/customer, see Col 2 Lines 23-45);
automatically applying, by the one or more processors, the promotion to the transaction at the account number (accepting the offer and applying it to the account, see Col 5 Lines 1-20; applying the financing incentive during the transaction, see Col `8 Lines 24-39);
generating, by the one or more processors, an authorization response message (authorization and authorization message see Col 3 Line 60 Col 4 Line 10; see also Col 16 Lines 46-57); and
automatically initiating, by the one or more processors, transmission of the authorization response message authorizing the transaction (applying the offer, see Col 3 Line 60 – Col 4 Line 15; authorization and authorization message see Col 3 Line 60 Col 4 Line 10; see also Col 16 Lines 46-57).
Kim teaches a system of implementing a payment processing system that can offer mid-transaction promotional events (as cited above).  Kim does not explicitly disclose “wherein when the authorization request message is received via a subnetwork on open network rails,” “the authorization request message is associated with a non-network merchant system,” “wherein the non-network merchant system is not configured for merchant specific promotions,” and “the authorization request message to determine that the transaction is received via the sub-network on open rails.”  However, Elbirt teaches a method using credit card/bank rails to access a user’s account information at a point of sale that will allow payment processing to occur using the payment provider rails/network (elements 106/108; incentives available) or through a non-payment provider rails/network (element 110/112; no incentives available) wherein the path the payment takes determines the offers or incentives that are available to the purchaser (see figure 1 and paragraphs [0023, 0024, 0030]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the customized financing based on transaction information of Kim with the system for using credit card/bank rails to access a user’s account at a POS because in this case, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  By combining the known technique of using payment rails to determine applicable purchaser benefits, as taught by Elbirt, with the customized financing offers based on transaction information of Kim an improved system of providing financing and other POS incentives will result.

Claims 2, 11. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 1 above; Kim further  discloses:
wherein processing the authorization request message to determine that the transaction is eligible for the promotion includes identifying one or more transaction values from the authorization request message (eligibility based on purchase amount, see Col 4 Line 16-34);
wherein the one or more transaction values follow a customer associated with the authorization request (the offer is linked to the customer, the transaction data, and the amount financed, see Col 5 Line 60-67); and
wherein the transaction is further determined as eligible based on the one or more transaction values (eligibility based on purchased amount, see Col 4 Lines 16-34 and the identification of promotions from a database of financing offers of the merchant/lender see Col 33 Lines 24-47).
Claims 3, 12.
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 2 above; Kim further  discloses:
wherein the one or more transaction values include a purchase amount (purchase amount, see Col 5 Line 45 – Col 6 Line 5).
Claims 4, 13.
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 3 above; Kim further  discloses:
the one or more transaction values further include a vendor network indicator (vendor network indicator, a merchant identifier, see Col 10 Lines 10-16).
Claims 5, 14. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 4 above; Kim further  discloses:
processing the authorization request message to determine that the transaction is eligible for the promotion includes (eligibility determined based on a product category (mattresses), see Col 13 Lines 50 – Col 14 Lines 3):
accessing a promotion table (accessing a database containing offers linked to categories, see Col 13 Line 50 – Col 14 Line 3; promotion table interpreted as a data store/database);
identifying an associated entry in the promotional table associated with the purchase amount and the merchant category code (eligibility based on purchase price, see Col 4 Lines 28-34, product and merchant types (codes, mattresses, mattress store), see Col 13 Line 50 – Col 14 Line 3; promotion table interpreted as a data store/database, as above); and
identifying the promotion from the associated entry in the promotion table (accessing a database containing offers linked to categories, see Col 13 Line 50 – Col 14 Line 3; promotion table interpreted as a data store/database).
Claims 6, 15, 19. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 1 above; Kim further  discloses:
wherein the authorization request message does not include promotion information (the request not including the promotion but only the request for an offer, see Col 2 Lines 60-67).
Claims 7. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 1 above; Kim further  discloses:
wherein processing the authorization request message to authorize the transaction includes (authorization and authorization message see Col 3 Line 60 Col 4 Line 10; see also Col 16 Lines 46-57):
processing a merchant identifier and the account number from the authorization request message (merchant ID, see Col 10 Lines 6-18);
analyzing one or more transaction values associated with the authorization request message using a set of fraud rules (authorization requests to analyze the transaction requests for fraud prevention, see Col 19 Lines 46-62); and
authorizing the transaction based on the set of fraud rules, the merchant identifier, and the account number (authorization requests to analyze the transaction requests for fraud prevention, see Col 19 Lines 46-62; merchant ID/Account number, see Col 10 Lines 6-18).
Claims 8. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 7 above; Kim further  discloses:
wherein the transaction is further determined as eligible for the promotion based on the merchant identifier not belonging to a merchant group associated with the account number (verifying merchant eligibility to offer financing at POS, see Col 23 Lines 22-32).
Claims 9, 16, 20. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 8 above; Kim further  discloses:
receiving a second authorization request message for a second transaction associated with the account number (receiving a secondary authorization for an additional item, transaction data, see Col 7 Line 5-37);
processing the second authorization request message to authorize the second transaction (processing the authorization message, see Col 3 Line 60 – Col 4 Line 15);
processing the second authorization request message to identify a promotion code included with the second authorization message (approval message authorizing offer at second merchant, see Col 7 Line 5-37);
processing the second authorization request to identify a second merchant identifier different from the merchant identifier, wherein the second merchant identifier belongs to the merchant group associated with the account number (merchants are both eligible to make financing offers, see Col 7 Line 5-37);
generating an authorization response message including terms of a promotion associated with the promotion code (generating terms for the offers see Col 4 Lines 18-34 and figures 5 and 14); and
initiating transmission of the authorization response message including the terms of the promotion associated with the promotion code (generating terms for the offers see Col 4 Lines 18-34 and figures 5 and 14).
Claim 18. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 17 above; Kim further  discloses:
wherein processing the authorization request message to determine that the transaction is eligible for the promotion (determining if transaction is eligible for a financing over based on merchant/customer, see Col 2 Lines 23-45) includes identifying one or more transaction values from the authorization request message (eligibility based on purchase amount, see Col 4 Line 16-34);
wherein the one or more transaction values follow a customer associated with the authorization request (the offer is linked to the customer, the transaction data, and the amount financed, see Col 5 Line 60-67);
wherein the transaction is further determined as eligible based on the one or more transaction values (eligibility based on purchased amount, see Col 4 Lines 16-34 and the identification of promotions from a database of financing offers of the merchant/lender see Col 33 Lines 24-47);
wherein the one or more transaction values include a purchase amount (purchase amount, see Col 5 Line 45 – Col 6 Line 5);
wherein the one or more transaction values further include a vendor network indicator (vendor network indicator, a merchant identifier, see Col 10 Lines 10-16);
and wherein processing the authorization request message to determine that the transaction is eligible for the promotion includes (eligibility determined using promotion tables, category codes, see Col 33 Lines 24-47):
accessing a promotion table (promotion tables, category codes, se Col 33 Lines 24-47);
identifying an associated entry in the promotional table associated with the purchase amount and the merchant category code (eligibility determined using promotion tables, category codes, see Col 33 Lines 24-47; eligibility based on purchase amount, see Col 4 Line 16-34); and
identifying the promotion from the associated entry in the promotion table (determine promotion from promotion table lookup, see Col 33 Lines 24-47).
Claim 21. 
The combination of Kim and Elbirt teaches all of the claimed limitations of claim 1 above.
Kim does not explicitly disclose, but Elbirt teaches:
wherein the sub-network is a pass-through restricted authorization network (Elbirt offers two paths, a preferred path (elements 106/108) wherein the payment is processed in a manner that permits the details to be pulled and used for incentives and an alternative path (elements 110/112) that still processes the payment but without the additional benefits.  This alternative path is interpreted as the pass-through authorization network).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the customized financing based on transaction information of Kim with the system for using credit card/bank rails to access a user’s account at a POS because in this case, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art teaches a known technique that is applicable to the base device.  Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  By combining the known technique of using payment rails to determine applicable purchaser benefits, as taught by Elbirt, with the customized financing offers based on transaction information of Kim an improved system of providing financing and other POS incentives will result.



CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to financing offers during purchase transactions.
U.S. Pub No. 2012/0065160 to Butvin disclosing a method to replace a customer card payment with a one-time loan at the point of sale.
U.S. Pub No. 2020/0387923 to Mitchell disclosing a system that tracks transactions acros multiple payment processing networks.

U.S. Pub No. 2020/0357053 to Masson disclosing a system for originating capital based on point of sale data.
U.S. Patent No. 10,692,140 to Kim disclosing customized financing based on transaction information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681